                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE

    DAJUAN ANTONIO WILLIAMS,                           )
                                                       )
                                PLAINTIFF              )
                                                       )
    V.                                                 )   CIVIL NO. 2:19-CV-224-DBH
                                                       )
    CUMBERLAND COUNTY JAIL,               ET AL.,      )
                                                       )
                                DEFENDANTS             )

                   ORDER AFFIRMING RECOMMENDED DECISION
                          OF THE MAGISTRATE JUDGE

         On August 22, 2019, the United States Magistrate Judge filed with the

court, with a copy to the plaintiff, his Recommended Decision After Review of

Plaintiff’s Complaint Pursuant to 28 U.S.C. §§ 1915(e), 1915A. The decision

recommended that the plaintiff’s complaint be dismissed as to three of the eight

individual defendants the plaintiff named, because “Plaintiff has asserted no

facts regarding the conduct of Defendants Kortes, Haskell and Butts. Plaintiff,

therefore, has not asserted an actionable claim against Defendants Kortes,

Haskell and Butts.” Recommended Decision p. 5 (ECF No. 20). The Magistrate

Judge left in place the plaintiff’s claims of racial discrimination and retaliation

against the institutional defendant and five other individual defendants.

         The plaintiff filed an objection to the recommended dismissal on

September 3, 2019, in which he stated1:

         SR Haskell was aware the Plaintiff reached out and informed him of the
         racist comment made and SR Haskell also failed to give the plaintiff a
         grievance form after it was requested by the Plaintiff. The Plaintiff also
         reached out to Captain Butts and Captain Butts allowed his staff to falsify
         investigation reports in the witness Yosef Devine was the Plaintiff’s

1   I have deciphered his handwriting as best I can.
      roommate at the time of the incident. This all happened under Captain
      Butts and Major Courts [Kortes?] authority they are responsible for the
      administrations grievance process and the Plaintiff was reaching out to the
      administration and was ignored for 4 days.

Pl.’s Objection (ECF No. 24).

      After de novo review of the Recommended Decision, I OVERRULE the

plaintiff’s objection and AFFIRM the Recommended Decision to dismiss the

defendants Kortes, Haskell and Butts. The plaintiff has not moved to amend his

complaint, an action that would be necessary to avoid dismissal. Furthermore,

even if I consider the allegations in his objection as somehow amending the

complaint, the new allegations do not amount to a plausible allegation that these

three defendants personally engaged in the racist or retaliatory conduct of which

the plaintiff otherwise complains in his complaint. Parker v. Landry, 935 F.3d

9, 13-14 (1st Cir. 2019) (reciting pleading standards required by Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009)).

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED.        The defendants Kortes, Haskell and Butts are

DISMISSED as defendants in this action.

      SO ORDERED.

      DATED THIS 1ST DAY OF OCTOBER, 2019

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE




                                                                                    2
